ORDER
PER CURIAM.
Cecelia Johnson appeals from a judgment of the Circuit Court of the City of St. Louis convicting her of trafficking drugs in the second degree. Section 195.223 RSMo 1994. The court found Johnson to be a prior and persistent drug offender and she was sentenced to ten years imprisonment. Sections 195.275, 195.295.3, 558.011.1(1) RSMo 1994. She argues the trial court erred in overruling her motion to suppress, finding that Johnson knowingly and voluntarily gave her consent to allow police officers to search her house; and finding that there was sufficient evidence to submit the issue of whether Johnson was in possession of the contraband. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).